Citation Nr: 1515877	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right shoulder disability, status post-total replacement, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, continued a 60-percent rating for the right shoulder disability and denied a TDIU.

The Veteran testified at a Board hearing via video conference before the undersigned in August 2014.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he had been receiving Social Security Administration benefits based on service connected PTSD and shoulder disabilities.  VA has a duty to seek the SSA decision and underlying records.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran applied for VA Vocational Rehabilitation benefits in 2007.  The Vocational Rehabilitation folder, if existent, would be relevant to his claims.

The Veteran's right shoulder is currently rated at the maximum schedular percentage provided for shoulder prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2014).  At the hearing, the Veteran's attorney argued for an increased rating on an extraschedular basis, as some of his asserted symptoms are not addressed by the schedular rating criteria; specifically, weakness, spasms, and inability at times to move the right upper extremity.  Private treatment records, i.e., a May 2012 letter of C.H.M., M.D., suggest that the Veteran's upper extremity symptoms of numbness, etc., may be due to non-service connected cervical radiculopathy.  A medical opinion is needed in this regard.  Hence, further medical assessment is needed, as the Board cannot make this determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all decisions and the underlying medical evidence considered with regard to the Veteran's claims for SSA disability benefits.

2.  Obtain any records in the Veteran's VA Vocational Rehabilitation folder.

3.  After the above is complete to the extent possible, arrange a neurological examination of the right shoulder.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to specifically identify the symptomatology which is due to the total shoulder replacement residuals and that which is due to other causes.  If the examiner is unable to separate the service-connected pathology from that which is not service connected, the examiner should so state.

3.  Upon receipt of the examination report, the AOJ should determine whether separate ratings are warranted for any symptomatology associated with the right shoulder disability.  

4.  The AOJ should then refer the claim for an increased rating for the right shoulder to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

4.  If any benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC).  Then refer the case to the Board if otherwise in order.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

